PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer. Claimant seeks $502.50 in lost wages. The loss occurred when claimant was transferred from respondent’s employment to the Department of Education. Respon*203dent, in its Answer, admits the validity and amount of the claim. It appearing that respondent had sufficient funds in the appropriate fiscal year from which the obligation could have been paid, the Court makes an award in the amount sought.
Award of $502.50.